                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                       IN THE UNITED STATES DISTRICT COURT                               January 07, 2019
                                                                                        David J. Bradley, Clerk
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

UNITED STATES OF AMERICA,                        §
                                                 §
                       Plaintiff,                §
                                                 §
VS.                                              §     CRIM. ACTION NO. H-17-116-3
                                                 §
JASON T. POSEY,                                  §
                                                 §
                       Defendant.                §

                                             ORDER

       Based on the stay and the parties’ positions in this case, Jason Posey’s sentencing hearing,

currently set for January 10, 2019, is continued pending the resolution of John Burns’s petition in

the Fifth Circuit. Mr. Burns has refused to produce documents and has petitioned the Fifth Circuit

for a writ of mandamus seeking to vacate this court’s January 2, 2019, order requiring production

of those documents. (Docket Entry No. 383). Mr. Posey contends that the documents at issue are

or contain confidential communications between him and his then-counsel, Benjamin Wetmore, who

is now represented by Mr. Burns. Mr. Posey argues that he, not Mr. Wetmore or Mr. Burns, holds

any privilege the communications and documents carry, and that he and his criminal defense

counsel, Mr. Philip Hilder, need the communications and documents to prepare for the sentencing.

The sentencing hearing is therefore continued pending the appellate court’s decision on the petition.

               SIGNED on January 7, 2019, at Houston, Texas.


                                                     ______________________________________
                                                              Lee H. Rosenthal
                                                       Chief United States District Judge
